Name: Commission Regulation (EEC) No 2206/87 of 24 July 1987 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/26 Official Journal of the European Communities 25. 7. 87 COMMISSION REGULATION (EEC) No 2206/87 of 24 July 1987 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 875/87 (3), as last amended by Regulation (EEC) No 1786/87 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 875/87 to the quota Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 79, 21 . 3 . 1987, p. 3 . (3) OJ No L 83, 27. 3 . 1987, p. 38 . 4) OJ No L 168 , 27 . 6 . 1987, p. 20 . No L 204/2725. 7. 87 Official Journal of the European Communities ANNEX to the Commission Regulation of 24 July 1987 fixing the import levies .on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 31 from 3 to 9 August 1987 t1 ) Week No 32 from 10 to 16 August 1987 (') Week No 33 from 17 to 23 August 1987 (&gt;) Week No 34 from 24 to 30 August 1987 (') Week No 35 from 31 August to 6 September 1987 (') 02.01 A IV b) 1 147,785 147,785 147,785 147,785 147,785 2 3 4 5 aa) 103,450 162,564 192,121 192,121 103,450 162,564 192,121 192,121 103,450 162,564 192,121 192,121 103,450 162,564 192,121 192,121 103,450 162,564 192,121 192,121 bb) 268,969 268,969 268,969 268,969 268,969 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.